NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 09a0298n.06
                               Filed: April 22, 2009

                                            No. 08-6087

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT


SHARON HAZELWOOD,                                 )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
TENNESSEE DEPARTMENT OF SAFETY,                   )    EASTERN DISTRICT OF TENNESSEE
et al.,                                           )
                                                  )
       Defendants-Appellees.                      )




       Before: SUHRHEINRICH, BATCHELDER and SUTTON, Circuit Judges.


       PER CURIAM. Sharon Hazelwood appeals the district court’s decision rejecting her

political-affiliation retaliation claim as a matter of law. We affirm.


                                                  I.


       Hazelwood worked for the Tennessee Highway Patrol, a component of the Tennessee

Department of Safety, starting in 1986. See JA 534. During 2003 and 2004, her attendance became

sporadic, missing work (as she acknowledges) “approximately half the time.” JA 114. In November

2004, Fred Phillips, the Commissioner of the Department of Safety, ordered Hazelwood to undergo

a “fitness-for-duty evaluation.” JA 37. The department’s psychologist concluded that Hazelwood

was “unfit for duty” in her current position because she suffered from “an anxiety disorder” that

included “panic attacks” and that “compromise[d] her ability to perform the essential duties of the

job.” JA 342. Based on this report, her immediate supervisor, Charles Laxton, recommended that

she be discharged.      Department officials conducted several hearings to review Laxton’s

recommendation, and eventually Commissioner Philips adopted it.
No. 08-6087
Hazelwood v. Tennessee Department of Safety

        Hazelwood sued the Department of Safety, Phillips, Laxton and numerous other Department

of Safety officials, alleging that she was fired in retaliation for protected speech and association and

without sufficient procedural protections. The district court granted summary judgment in favor of

the defendants.


                                                  II.


        In challenging the district court’s decision, Hazelwood has filed an appellate brief that
largely duplicates her summary judgment brief below—much of it, indeed, is cut and pasted directly

from it. Because Hazelwood raised these same arguments in front of the district court, because she

failed to elaborate in any meaningful way how the district court erred in resolving these issues and

because the arguments at any rate have little to recommend them, we rely in large part on the district

court’s well-reasoned opinions in rejecting these same arguments here. To those decisions, we add

these brief comments.


        Hazelwood, first of all, does not challenge the district court’s ruling that she “abandoned her

substantive and procedural due process claims and punitive damages claims” by failing to defend

them in her summary judgment response. JA 662. The closest she comes to addressing this ruling

is when she repeats a claim she raised for the first time in her summary judgment response: She

argues that she was fired because she stood up for a “close friend[]” who was the subject of an

internal-affairs investigation, violating her substantive due process right to intimate association under

the 14th Amendment. Appellant’s Br. at 16.


        If, by copying this argument from her summary judgment response into her appellate brief,

Hazelwood means to suggest that the district court erred by failing to address it, she is wrong.

Hazelwood did not include this claim in her complaint. There thus was no reason for the defendants

to deal with it in their summary judgment motions or for the district court to address the point in its

                                                  -2-
No. 08-6087
Hazelwood v. Tennessee Department of Safety

opinions. See Winnett v. Caterpillar, Inc., 553 F.3d 1000, 1006–07 (6th Cir. 2009). Nor would it

be appropriate for us to address the claim now. As a general matter, our function as an appellate

court is to “review the case presented to the district court,” not to consider the merits of claims never

properly presented below. Armstrong v. City of Melvindale, 432 F.3d 695, 700 (6th Cir. 2006).


        Hazelwood does no better when she argues that the district court erred in rejecting her claim

that the defendants terminated her in retaliation for her affiliation with the Republican Party. The

district court concluded that she “failed to set forth evidence that is sufficient to [show] that Laxton
knew or had reason to know of her Republican status.” JA 659. Hazelwood provided almost

nothing that could be described as evidence of Laxton’s knowledge: She presented a vague report

of a conversation in which people “kidded” her about an undescribed bumper sticker in Laxton’s

presence—presumably indicating her support for a Republican candidate, although she never spells

that out in her deposition—coupled with the fact that Laxton “didn’t laugh” at these jokes. JA 230.

In conclusory fashion, she adds that “everybody at the Highway Patrol knows what everybody else

is.” JA 183. The district court cogently explained why such evidence could not convince a

reasonable factfinder that Laxton knew of Hazelwood’s political affiliation, see Hall v. Tollet, 128
F.3d 418, 425 (6th Cir. 1997), much less acted upon that affiliation in recommending her discharge,

and we see no need to repeat it.


                                                  III.


        For these reasons, we affirm.




                                                  -3-